402 F.2d 796
In the Matter of Caldwell Joseph TRAHAN.Rodney BERNARD, Jr., Trustee, Appellant,v.BENEFICIAL FINANCE COMPANY, Appellee.
No. 26399.
United States Court of Appeals Fifth Circuit.
November 26, 1968.
Certiorari Denied March 24, 1969.

See 89 S.Ct. 1189.
Appeal from the United States District Court for the Western District of Louisiana; Richard J. Putnam, Judge.
Archie M. Simon, Shreveport, La., for appellant.
Warren D. Rush, Lafayette, La., for appellee.
Before GEWIN and GODBOLD, Circuit Judges, and CHOATE, District Judge.
PER CURIAM:


1
In this bankruptcy case the United States District Court for the Western District of Louisiana concluded that the appellee's claim is a secured claim and that it should be paid in due course as a secured creditor under the law of Louisiana affording a vendor's privilege to a seller of merchandise, LSA-C.C. Art. 3227. It decided that the appellee was the holder of a statutory lien valid against the trustee under the bankruptcy statutes. 283 F.Supp. 620.


2
The district court wrote a well-reasoned and exhaustive opinion which fully sets forth the factual and legal issues involved. It is our judgment that the disposition of the case is correct and the judgment is affirmed.